An unpub|ishdH order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Cour-\T

OF

NEVADA

CLERK’S ORDER

_ (O)-l947

@W

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

CRAIG PETERSON; AND ROBIN No. 60818
PETERSON, v

Appellants,  
PNC FINANCIAL SERVICES GROUP, gm 0 g 2013

INC., SUCCESSOR BY MERGER TO
NATIONAL CITY CORPORATION;
PLATINUM FIRST MORTGAGE, LP;
AND FREDDIE MAC,

Respondents.

TR 1 K. LmnEmAN
CLEWF Kaszaic:t§m
ev ’

DEPUTY CLERK

ORDER DISMISSING APPEAL _

()n September 30, 2013, the parties filed a stipulation
agreeing to dismiss this appeal. Having considered the stipulation, we
approve it and hereby dismiss this appeal. The parties shall bear their
own costs and attorney fees. NRAP 42(b). ‘

It is so ORDERED.l

CLERK OF THE SUPREME COURT
TRACIE K, LINDEMAN ~
BY:  

\/ 9

cc: Hon. Patrick Flanagan, District Judge
Mark L. Mausert
Ballard Spahr, LLP
Washoe District Court Clerk

lAs the parties further stipulated to withdraw appellants’
September 19, 2013_, motion to voluntarily dismiss this appeal, no action
will be taken on the September 19 motion.

/3 ' HOI’T°I